PER CURIAM:
Freddy Abad, a federal prisoner, filed a civil rights complaint pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and a claim under the Federal Tort Claims Act. Abad appeals the district court’s order granting summary judgment to the Defendants and dismissing without prejudice his complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abad v. Roff, No. 7:07-cv-00405-jct-mfu, 2008 WL 728928 (W.D. Va. Mar. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.